DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1, 
-lines 14 & 16: in front of “emitter wire”, insert –first--, because first emitter wire is prior claimed,
-line 16: after “second gate”, insert --wire--, because second gate wire is prior used.
Re claim 3, line 14: after “between the”, delete “third” and insert --second--, because fourth gate wire 414 between IGBT 165 (right) & second emitter wire 422 (Fig. 4, [0032-0034]). 
				     Allowable Subject Matter
3.	Claims 1-4 would be allowable if rewritten or amended to overcome the Claim Objections, set forth in this Office action.
4.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: a first power semiconductor element; a second power semiconductor element; claim 1; and a first power semiconductor element; a second power semiconductor element; and a circuit board…a fourth gate wire which is disposed between the third (second) power semiconductor element and the second emitter wire, a third gate wire which is disposed between the first emitter wire and the second emitter wire, and a first gate resistor which connects the first gate wire and the third gate wire over the first emitter wire, as in the context of claim 3. 
The closest additional prior arts include Xu et al. (US 2018/0056795, Fig. 3 & 5A-C, directed to dual gate solid state device to reduced switching loss), Muto et al. (US 2017/0033710, Figs. 1 & 7, directed to semiconductor device with plurality of IGBT chips), Akiyama (US 2015/0207429, Figs. 5-6, directed to a power conversion device), Nakagawa (US 2015/0023083, Fig. 1, directed to power converter) & Oyobe et al. (US 2009/0067205, Fig. 1, directed to power controller for vehicle), individually or in combination with/without cited arts under IDS, do not meet all claimed features cited in claims 1 & 3.
Conclusion
5.	This application is in condition for allowance except for the following formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/14/21